Citation Nr: 0711583	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  04-06 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel




INTRODUCTION

The veteran's DD Form 214 indicates active service from June 
1970 to May 1976, with 22 years and 11 months of prior active 
service.  He died on December [redacted], 2002.  The appellant is the 
veteran's surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In that rating decision the RO denied service 
connection for the cause of the veteran's death.   


FINDINGS OF FACT

1.  The veteran did not have a diagnosis of diabetes 
mellitus, type II at the time of death.

2.  Diabetes mellitus, type II did not cause or substantially 
contribute to the veteran's death from hypertensive and 
arteriosclerotic cardiovascular disease. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
the cause of the veteran's death have not been met. 38 
U.S.C.A. §§ 1310 (West 2002); 38 C.F.R. § 3.312 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Regarding VA's duty to inform the appellant of the evidence 
needed to substantiate her claim, the RO notified her of the 
information and evidence needed to establish entitlement to 
service-connection for the cause of the veteran's death in 
February 2003 by informing her of the evidence she was 
required to submit, including any evidence in her possession, 
and the evidence that the RO would obtain on her behalf.  
Because service connection has been denied, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
appellant.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Regarding the duty to assist the appellant in obtaining 
evidence in support of her claim, the RO obtained the 
veteran's VA medical records and December 2002 death 
certificate.  Moreover, while April 2003 and July 2003 
documents indicate that several searches have been conducted 
and the veteran's VA file could not be found, the claims 
folder does contain VA outpatient treatment records.  Based 
on the April and July communications it appears that there 
are no additional available records.  In light of this, it 
appears further development would serve no useful purpose and 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant.   See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Further regarding the duty to assist, the appellant contends 
that the veteran had diabetes mellitus due to Agent Orange 
exposure, which caused the conditions directly responsible 
for his death.  It is acknowledged that a VA medical opinion 
was not obtained in connection with the claim.  In this 
regard, the law holds that VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2005).  One of the factors that must be demonstrated 
for an examination to be necessary is competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability.  See 38 U.S.C.A. 
§5103A(d)(2); See also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

In the present case, the evidence of record does not indicate 
the veteran had a current diagnosis of diabetes mellitus, 
type II at the time of his death.  For this reason, the Board 
finds it unnecessary to procure a medical opinion here.  

In sum, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to her 
claim.  

Discussion

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability or 
disabilities incurred in or aggravated by service either 
caused or contributed substantially or materially to the 
veteran's cause death.  For a service-connected disability to 
be the cause of death it must singly or with some other 
condition be the immediate or underlying cause; or be 
etiologically related. For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection. 38 U.S.C.A. 
§ 1310 (2002); 38 C.F.R. § 3.312 (2006); Lathan v. Brown, 7 
Vet. App. 359 (1995).  In order to prevail on the issue of 
service connection for cause of death there must be: (1) 
evidence of death; (2) medical evidence of in-service disease 
or injury or a service-connected disability; and (3) medical 
evidence of a nexus between an in-service injury or disease, 
or a service- connected disability, and the veteran's death. 
Cf. Hickson v. West, 12 Vet. App. 247, 253 (1999).

At the time of his death, the veteran was service-connected 
for lumbosacral strain, chronic bronchitis, hiatal hernia, 
benign growths of the skin, tendon inflammation, and duodenal 
ulcer.  The evidence of record does not demonstrate that any 
of these disabilities were a factor in the cause of his 
death.  Rather, the December 2002 death certificate indicates 
that the veteran died of hypertensive and arteriosclerotic 
cardiovascular disease.

In this case, the appellant contends that diabetes mellitus, 
type II due to Agent Orange exposure led to the development 
of the veteran's nonservice-connected hypertensive and 
arteriosclerotic heart disease and contributed to his death.  
However, a review of the VA clinical records shows no 
diagnosis of diabetes mellitus, type II at the time of the 
veteran's death.  Rather, such records reflect a history of 
hypertension, coronary artery disease status post myocardial 
infarction, suspected angina pectoris, anemia, renal 
insufficiency, peripheral vascular disease, and hiatal 
hernia/gastro-esophageal reflux disease (GERD).  October 2002 
VA medical records indicate the veteran had a history of 
coronary artery disease.  

As indicated in the written brief presentation submitted by 
her accredited representative, the appellant contends that 
the veteran's blood glucose readings show he suffered from 
undiagnosed diabetes mellitus, type II due to Agent Orange 
exposure during service.  

The Board is not free to make any independent determination 
as to whether the veteran's blood glucose readings were 
indicative of diabetes.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
Moreover, while the Board may supplement the record by 
seeking an advisory opinion, this is not required here.  
Indeed, no competent evidence has been presented to raise the 
suggestion that the veteran's blood sugar readings were 
reflective of diabetes mellitus.  To the contrary, the VA 
treatment reports containing the blood sugar readings in 
question fail to diagnose diabetes.  Moreover, the appellant 
has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, her lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The competent evidence of record also fails to indicate that 
any diabetes diagnosis could have contributed to the 
veteran's fatal hypertensive and arteriosclerotic 
cardiovascular disease.  Additionally, because the veteran 
did not have a service connection claim pending for diabetes 
mellitus at the time of his death, there is no need to 
establish such diagnosis for accrued benefits purposes under 
38 U.S.C.A. § 5121(a) and 38 C.F.R. § 3.1000(a).  

In conclusion, the competent evidence of record fails to 
establish that the veteran's service-connected disabilities 
were either the principal or a contributory cause of death.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  

						(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.





____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


